Grainger, J.
(concurring). I write separately because our case law on the issue of nexus and probable cause no longer appears to provide useful precedent. This case illustrates that certain assumptions underlying our rescript decision in Commonwealth v. Smith, 57 Mass. App. Ct. 907 (2003), and thereafter adopted by the Supreme Judicial Court in Commonwealth v. Pina, 453 Mass. 438 (2009), and Commonwealth v. Medina, 453 Mass. 1011 (2009), would benefit from reexamination.1
A known drug dealer is observed leaving his residence, *269proceeding directly to a controlled buy, and then returning directly home. This does not establish to a certainty that the drugs which were sold under surveillance were retrieved from a supply kept at the residence — but it provides a rational observer with a reasonable basis to consider it probable.
The term “probable cause” is not defined in either the Federal Constitution or our Declaration of Rights. Commonwealth v. O’Day, 440 Mass 296, 300 (2003). “Probable” refers to an inference “that can reasonably be expected or believed on the basis of the available evidence, though not proved or certain.” Webster’s New Universal Unabridged Dictionary 1433 (2d ed. 1983). “[F]or there to be probable cause, the facts must be such as would warrant a belief by a reasonable man.” Black’s Law Dictionary 1321 (9th ed. 2009), quoting from LaFave and Israel, Criminal Procedure § 3.3 at 140 (2d ed. 1992).
Our task therefore has been, and remains, to apply “probable” in a continuum somewhere between possible and certain. The variation in background and circumstances presented by each successive case has resulted in appellate pronouncements relying on ever finer factual distinctions employed to support a particular result for that case; police, prosecutors, defense counsel, magistrates and judges are consequently deprived of useful guidance.
Probability does not require the elimination of competing explanations; that would be certainty. In many cases, including this one, the competing explanations to be derived from observed facts are that the defendant kept drugs in a car or on his person, rather than in his home. The existence of these alternatives would not remove a basis to search the defendant’s home in my opinion, even if they claimed parity with the probability of drug storage in the home. But they do not: cars and other vehicles *270are less private and less secure than buildings, while keeping drugs on one’s person removes the ability to disclaim ownership. However, having denied for legal purposes what a reasonable person2 would consider self-evident, we have been required to embark on a search for additional indicia of residential drug storage that are generally less convincing than the round-trip controlled purchase properly surveilled from portal to portal. Not surprisingly, consensus has eluded us.
As in this case, reasonable judges can and do differ on the significance of using the same entrance to a building, engaging in activity which looks like a drug transaction but might be something else, registering utilities in one’s own name or someone else’s, raising the hood of a car on one occasion but not on another, and so forth. Having denied the inference properly drawn from the stronger evidence, we seek to remedy the shortfall with a collection of the weaker. At some point, of course, a large accumulation of facts with weak import may be said to provide a critical mass, but this approach is unsatisfactory in my view and in any event does not often present itself for appellate review.
In sum, I believe the majority and dissent reach equally defensible results, depending largely on how one chooses to interpret the mandate for additional “particularized information” required by Pina, supra at 442. Under these circumstances, because I consider probable cause to have been demonstrated, I join in the result reached by the majority.

 Smith, supra, involved two surveilled controlled purchases during which the defendant was observed leaving his house to meet the confidential informant on one occasion and returning home after the other, but never both. Pina, *269supra at 441-442, citing Smith with approval, involved a defendant observed leaving his residence and proceeding directly to a prearranged drug transaction, but apparently not followed thereafter. Medina, supra at 1011, citing both with approval, involved a surveilled round trip. As the dissent in Pina points out, see Commonwealth v. Pina, 438 Mass. at 443 n.l (Cordy, J., dissenting), the first step in this sequence, Smith, relies on our prior decision in Commonwealth v. O’Day, 56 Mass. App. Ct. 833 (2002), but in that case, the Supreme Judicial Court reached a contrary conclusion on further appellate review, see Commonwealth v. O’Day, 440 Mass. 296 (2003).


 “The point of the Fourth Amendment [to the United States Constitution] ... is not that it denies law enforcement the support of the usual inferences which reasonable men draw from evidence.” United States v. Ventresca, 380 U.S. 102, 106 (1965), quoting from Johnson v. United States, 333 U.S. 10, 13-14 (1948).